Title: To Thomas Jefferson from John Page, 6 March 1770
From: Page, John
To: Jefferson, Thomas


                    
                        Dear Jefferson
                        York March 6th. 70.
                    
                    I have heard of your Loss [and] heartily condole with you, but am much pleased with the Philosop[hy] you manifest in your Letter which I this Moment received. I will very soon convince you that I had not forgot you, for I have a Letter at Home which I wrote some Month[s] since, and will send you in[close]d in another as soon as I [… .] I snatched up my Pen […] these few Lines not wi[thstanding] the hurry and Confusion we are in. Poor Mrs. Burwell died about an hour ago. I have only time to wish you all Happiness and Carr and long Continuance of his.
                    
                        John Page Jr.
                    
                